DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/17/2022 has been entered.

Claim Rejections - 35 USC § 112
Claims 1 and 3-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “set the facing roller to a second state in which the tool facing portion is freely rotatable in response to relative movement between the Claims 3-16 depend from claim 1 and inherit this issue therefrom.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “set the facing roller to a second state in which the tool facing portion is freely rotatable in response to relative movement between the   Claims 3-16 depend from claim 1 and inherit this issue therefrom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (4,467,525) in view of Thomas et al. (5,868,507).
As to claim 1, Logan et al. teaches a sheet processing apparatus (figure 1) comprising: 
a sheet conveyor (21, 24, 26, 28) configured to convey a sheet (column 3, line 62-column 4, line 4);

a tool contact separation device (60) configured to contact and separate the processing tool to the sheet (column 4, lines 63-66); 
a tool moving device (including 14, 16) configured to move the processing tool in a direction intersecting the conveyance direction of the sheet (column 3, lines 59-62); and 
a tool facing device (20) including a facing roller (20) having a tool facing portion (the outermost portion of the feed roller 20 that faces the tool, see figure 4) disposed at a position facing the processing tool with the sheet interposed therebetween (figure 4), the tool facing device configured to, 
set the facing roller to a first state in which the tool facing portion is immovable, when a moving direction of the processing tool with respect to the sheet is orthogonal to the conveyance direction of the sheet (column 4, lines 20-27, where when the tool is moved parallel to the feed roll, which is also orthogonal to the conveyance direction of the sheet, the feed is caused by the movement of the tool head only, and the roller 20 is stationary), and 
set the facing roller to a second state in which the tool facing portion is freely rotatable in response to relative movement between the sheet and the facing roller as the sheet is conveyed (see above interpretation under the 112 second paragraph rejection, where the claim will be interpreted to require the tool facing portion to be rotatable in in synchrony with conveyance of the sheet by the pairs of conveyance rollers; column 4, lines 20-27, where when the tool is moved any direction except 
Logan et al. does not explicitly teach the sheet conveyor including pairs of conveyance rollers configured to convey a sheet and the processing tool being between the pairs of conveyance rollers in the conveyance direction of the sheet and the synchrony with conveyance by the pairs of conveyance rollers.
Thomas et al. teaches a sheet conveyor (comprising 32, 68, and 70) including pairs of conveyance rollers (the pair of 70 on the leading bail 68 and the trailing bail 68) configured to convey a sheet (column 6, lines 6-29) and the processing tool (20, corresponding in combination to 12 of Logan et al.) being between the pairs of conveyance rollers in the conveyance direction of the sheet (column 3, lines 44-61) and the synchrony with conveyance by the pairs of conveyance rollers (column 6, lines 6-29 and column 6, line 66-column 7, line 18).
It would have been obvious to one skilled in the art before the effective filing date to modify Logan et al. to have the sheet conveyor including pairs of conveyance rollers configured to convey a sheet and the processing tool being between the pairs of conveyance rollers in the conveyance direction of the sheet and the synchrony with conveyance by the pairs of conveyance rollers as taught by Thomas et al. because it is a well known structure for conforming the sheets to the sprockets and thereby maintain 
As to claim 3, Logan et al. as modified (citations to Logan et al. unless otherwise indicated) teaches wherein the tool facing device is configured to move the tool facing portion in synchrony with conveyance of the sheet when the moving direction of the processing tool with respect to the sheet is a direction other than a direction not orthogonal to the conveyance direction of the sheet (column 4, lines 20-27, where when the tool is moved any direction except exactly parallel to the feed roll, which is also orthogonal to the conveyance direction of the sheet, the feed is caused at least partly by the movement of the roller 20).
As to claim 5, Logan et al. as modified (citations to Logan et al. unless otherwise indicated) teaches further comprising: a rotary body (38) disposed facing the tool facing portion (see figure 4 and column 4, lines 8-15).
As to claim 6, Logan et al. as modified (citations to Logan et al. unless otherwise indicated) teaches wherein the rotary body is configured to convey the sheet in the conveyance direction of the sheet (column 4, lines 8-15).
As to claim 7, Logan et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 6, except wherein the rotary body is configured to rotate together with the sheet conveyor.
Thomas et al. teaches a similar sheet processing system (figure 3 and 6) wherein the rotary body (80, 82) is configured to rotate together with the sheet conveyor (column 6, line 30-column 7, line 18).
.

Claims 4 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (4,467,525) in view of Thomas et al. (5,868,507) as applied to claim 1 above, and further in view of Gerber (6,506,324).
As to claim 4, Logan et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein the tool facing portion includes an elastic body.
Gerber teaches a similar system (figure 1) wherein the tool facing portion (68) includes an elastic body (80, column 5, lines 50-64, where the outer surface 80 is taught to be resilient which is considered to mean it is an elastic body).
It would have been obvious to one skilled in the art before the effective filing date to modify Logan et al. as modified to further have wherein the tool facing portion includes an elastic body as taught by Gerber because it allows the surface to be reliably supported while also reducing the likelihood of damage to the surface of the roller in a well known manner and with predictable results.
As to claim 8, Logan et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, further including (citations to Logan et al. except where otherwise indicated) wherein the processing tool (12) includes at least:

Logan et al. does not explicitly teach a creaser configured to make a crease in a surface of the sheet.
Gerber teaches wherein the processing tool (76) includes at least one of:
a creaser (82) configured to make a crease in a surface of the sheet (column 6, lines 39-63),
and a cutter (81) configured to cut the sheet (column 6, line 64-column 7, line 2).
It would have been obvious to one skilled in the art before the effective filing date to modify Logan et al. as modified to have a creaser configured to make a crease in a surface of the sheet in addition to the cutter as taught by Gerber because it would allow an additional type or types of processing (column 6, lines 26-39 of Gerber and column 3, lines 59-67 of Logan et al.) with predictable results.
As to claim 9, Logan et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 8, except explicitly teaching wherein the creaser includes a spherical tip.
Gerber further teaches a second creasing tool (83, where the embosser is considered to be a creaser as well, since it creates a deformation in the sheet, column 7, lines 25-41) wherein the creaser (83) includes a spherical tip (column 7, lines 16-24).
It would have been obvious to one skilled in the art before the effective filing date to modify further Logan et al. as modified to provide a creasing that includes a spherical tip as taught by Gerber because it allows the user to make a different type of crease with the predictable impact on the finished sheet (column 7, lines 16-50).
As to claim 10, Logan et al. as modified (citations to Gerber unless otherwise indicated) wherein the creaser includes a rotatable tip (figure 6 and column 6, lines 39-63).
As to claim 11, Logan et al. as modified (citations to Gerber unless otherwise indicated) teaches wherein the creaser is configured to form a visible line on the sheet (column 6, lines 39-63).
As to claim 12, Logan et al. as modified (citations to Logan et al. except where otherwise indicated) teaches wherein the cutter is configured to cut the sheet in a thickness direction of the sheet (column 4, lines 28-51 and figure 4).
As to claim 13, Logan et al. as modified (citations to Logan et al. except where otherwise indicated) teaches wherein the cutter is configured to cut a part of the sheet in a thickness direction of the sheet (column 4, lines 52-66 and figure 4).
As to claim 14, Logan et al. as modified (citations to Logan et al. except where otherwise indicated) teaches wherein the cutter is configured to form a cutting portion and a non-cutting portion intermittently to the sheet in a thickness direction of the sheet (column 4, lines 28-66).
As to claim 15, Logan et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, further including wherein the processing tool includes:
a cutter (40) disposed facing the tool facing device, the cutter configured to cut the sheet (column 4, lines 28-51 and figure 4).

Gerber teaches wherein the processing tool (76) includes:
a creaser (82) disposed facing the tool facing device (figure 6), the creaser configured to make a crease in a surface of the sheet (column 6, lines 39-63); and
a cutter (81) disposed facing the tool facing device (figure 5), the cutter configured to cut the sheet (column 6, line 64-column 7, line 2).
It would have been obvious to one skilled in the art before the effective filing date to modify Logan et al. to have the processing tool includes a creaser disposed facing the tool facing device, the creaser configured to make a crease in a surface of the sheet as taught by Gerber because it would allow an additional type or types of processing (column 6, lines 26-39 of Gerber and column 3, lines 59-67 of Logan et al.) with predictable results.
As to claim 16, Logan et al. teaches the sheet processing apparatus according to claim 1 (as noted above in detail for claim 1), configured to process the sheet.
Logan et al. does not explicitly teach an image forming system comprising:
an image forming apparatus configured to form an image on a sheet; and
the sheet processing apparatus, configured to process the sheet with the image formed by the image forming apparatus.
Gerber teaches an image forming system (figure 1) comprising:
an image forming apparatus (16) configured to form an image on a sheet (column 3, line 66-column 4, line 11); and

It would have been obvious to one skilled in the art before the effective filing date to modify Logan et al. to have an image forming system comprising: an image forming apparatus configured to form an image on a sheet; and the sheet processing apparatus, configured to process the sheet with the image formed by the image forming apparatus as taught by Gerber because it allows the inline processing of the sign allowing the entirety to be produced on one machine with predictable results.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853